

Exhibit 10.1




SEPARATION AGREEMENT AND GENERAL RELEASE


This Separation Agreement and General Release (“Agreement”) is entered into and
effective as of January 21, 2019 (the “Effective Date”), by and between Benjamin
G. Brock (“Executive”) and Astec Industries, Inc., a Tennessee corporation (the
“Company”) (each individually referred to hereinafter as a “Party”, and
collectively as the “Parties”).


WHEREAS, in connection with Executive’s and the Company’s mutual decision for
Executive to separate from his employment with the Company effective as of the
Effective Date, Executive and the Company desire to enter into this Agreement
with respect to their respective rights and obligations in connection with such
separation from employment; and


WHEREAS, the Company and Executive do not anticipate that there will be any
disputes between them or legal claims arising out of Executive’s separation of
employment with the Company, but nevertheless, desire to ensure a completely
amicable parting and to release fully and finally any and all claims or
potential claims that might arise out of Executive’s employment.


NOW, THEREFORE, it is hereby agreed that:


1. Termination of Employment. Executive agrees that his employment with the
Company will terminate effective as of the close of business on the Effective
Date (the “Effective Time”). Executive agrees to execute promptly upon request
by the Company any additional documents requested by the Company to effectuate
or further evidence the provisions of this Section 1.


2. Resignation. As of the Effective Time, Executive hereby resigns his position
as (i) Chief Executive Officer and President of the Company, (ii) a member of
the Board of Directors of the Company (the “Board”), (iii) an officer, director,
manager and/or similar position of any of the Company’s subsidiaries or
affiliates, and (iv) a fiduciary of any employee benefit plan of the Company or
any of its subsidiaries or affiliates. Executive agrees to execute promptly upon
request by the Company any additional documents requested by the Company to
effectuate or further evidence the provisions of this Section 2.


3. Accrued Benefits. Executive will be entitled to receive the following
amounts: (i) any earned or accrued, but unpaid salary and vacation through the
Effective Date, payable in the ordinary course and consistent with past
practice, (ii) any accrued and vested amounts payable to Executive under the
Company’s Supplemental Executive Retirement Plan, as amended (the “SERP”), the
Company’s 401(k) plan and any other retirement, deferred compensation and
benefits plans of the Company, in accordance with the terms of such plans and
applicable legal requirements, and (iii) any unreimbursed business expenses
incurred by Executive on behalf of the Company in accordance with the policies
and procedures of the Company, in any such case subject to normal withholdings
and deductions. In addition, to the extent that any cash incentive compensation
amount is payable to the Executive for performance in 2018 based on the metrics
adopted by the Company in connection therewith, as ultimately determined by the
Compensation Committee of the Company in its discretion, Executive will be
entitled to receive any such payment at the time such payment would otherwise be
payable in the ordinary course, subject to normal withholding and deductions.


4. Additional Separation Benefits. Executive will be entitled to the following
additional payments and benefits:


(a)
Cash Payment. The Company shall, upon the Company’s next regularly scheduled
payroll payment date following the Release Effective Date (as defined in the
Release), pay Executive in a lump sum, an amount equal to $250,000 (“Cash
Payment Consideration”), subject to normal withholdings and deductions;
provided, however, that, notwithstanding anything contained herein to the
contrary, the obligation of the Company to pay the Cash Payment Consideration
will be in consideration of, subject to and conditioned on (x) Executive’s
execution and delivery, within twenty-one (21) days following the Effective
Date, of the General Release of All Claims attached hereto as Exhibit A (the
“Release”), and compliance with its terms and conditions, and (y) the expiration
of the Revocation Period (as defined in the Release).



(b)
Health Insurance. Executive may elect to continue Executive’s health benefits
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”) or state insurance laws, if applicable, in accordance with applicable
legal requirements, and Executive’s rights to elect such coverage are not
contingent upon his entering into this Agreement. If Executive elects to
continue Executive’s health benefits under COBRA, the Company will reimburse
Executive for such COBRA premium payments for himself and his eligible
dependents under the Company’s group medical and dental plans, less applicable
withholdings, for a period of up to eighteen (18) months following the date on
which Executive’s existing health insurance coverage terminates (the
“Benefits”); provided, however, that the duration of any COBRA or other
continuation rights the Executive may be entitled to shall not be extended by
this Agreement. Any reimbursements that are required under this Section 4(b)
will be made on a regular, periodic basis within thirty (30) days after such
reimbursable amounts are incurred by Executive; provided, that, before such
reimbursement, Executive has submitted or the Company possesses the applicable
and appropriate evidence of such expenses. For purposes of this Section 4(b),
upon reasonable prior written notice to Executive, the Company may modify or
discontinue the COBRA premium payments contemplated by this Agreement to the
extent reasonably necessary to avoid the imposition of any excise taxes on the
Company for failure to comply with the nondiscrimination requirements of the
Patient Protection and Affordable Care Act of 2010 as amended, and/or the Health
Care and Education Reconciliation Act of 2010, as amended (to the extent
applicable).



(c)
Equity Awards. (1) Effective as of the Release Effective Date, the 9,749
restricted stock units (“RSUs”) granted to Executive on February 28, 2017, and
the 4,600 RSUs granted to Executive on February 28, 2018, will be deemed fully
vested and any restrictions on such RSUs will fully lapse, and (2) effective as
of the date determined in accordance with the underlying RSU award agreements
with respect to such RSUs (i.e., the earlier of Executive’s death or August 1,
2019), such RSUs will be settled and converted in accordance with the provisions
of the Company’s 2011 Incentive Plan and such underlying RSU award agreements; 
provided, however, that such vesting, settlement and conversion will be in
consideration of, subject to and conditioned on (x) Executive’s execution and
delivery, within twenty-one (21) days following the Effective Date, of the
Release, and compliance with its terms and conditions, and (y) the expiration of
the Revocation Period (as defined in the Release) (such vesting, together with
the Cash Payment Consideration, is referred to herein as the “Release
Consideration”). For the avoidance of doubt, the settlement of such RSUs, the
vesting of which is accelerated pursuant to this Agreement, shall occur as
provided above subject to any previous legally binding deferral election
regarding such RSUs.



(d)
Automobile and Laptop Computer. Executive will be entitled to ownership of the
automobile and (subject to Section 10) the laptop of the Company currently
utilized by Executive. The Company shall execute any additional documents
reasonably required to effectuate or further evidence the provisions of this
Section 4(d).



5. Adequate Consideration. Executive expressly understands and acknowledges that
(i) the payments and benefits set forth in Section 4 are in addition to any
compensation Executive has earned from the Company, and (ii) Executive would not
be entitled to the Release Consideration absent Executive’s execution and
delivery (and non-revocation) of the Release.
6. No Other Payments or Benefits. All other benefits not described in this
Agreement shall cease as of the Effective Time; provided that nothing in this
Agreement shall be interpreted in a manner which would require Executive to
forfeit benefits that were vested as of the Effective Time. Executive
acknowledges and agrees that, other than the payments and benefits expressly set
forth in this Agreement, Executive has received all compensation and amounts to
which he is entitled from the Company, and Executive is not entitled to any
other payments or benefits from the Company.


7. No Admission of Wrongdoing or Liability. This Agreement is not intended, and
will not be construed, as an admission that either Executive or any of the
Company, its subsidiaries and affiliates, and their respective past and present
directors and officers, have violated any federal, state or local law (statutory
or decisional), ordinance or regulation, breached any contract or committed any
wrong whatsoever.


8. Cooperation. During the twelve (12) month period immediately after the
Effective Date, Executive agrees that he will reasonably cooperate with the
Company, its subsidiaries and affiliates, and any of their officers, directors,
shareholders, or employees:  (i) concerning requests for information about the
business of the Company or its subsidiaries or affiliates or Executive’s
involvement and participation therein; (ii) in connection with the preparation
of filings with the Securities and Exchange Commission and/or any stock
exchange; (iii) in connection with any investigation or review by the Company or
any federal, state or local regulatory, quasi-regulatory or self-governing
authority (including, without limitation, the Securities and Exchange
Commission) as any such investigation or review relates to events or occurrences
that transpired while Executive was employed by the Company; and (iv) in
connection with any formal or informal legal matters in which Executive is named
as a party or of which Executive has specific and relevant knowledge or
documents, including (without limitation) any matters in which Executive is
currently involved. Executive’s cooperation will include, but not be limited to
(taking into account Executive’s personal and professional obligations,
including those to any new employer or entity to which Executive provides
services), being available to meet and speak with officers or employees of the
Company and/or the Company’s counsel at reasonable times and locations;
executing accurate and truthful documents; preparation for, reasonable
assistance with, or participation in any legally required process after the
Effective Date; testifying or otherwise appearing at depositions, arbitrations
or court hearings; preparation for the above-described or similar activities;
and taking such other actions as may reasonably be requested by the Company
and/or the Company’s counsel to effectuate the foregoing. Executive will be
entitled to reimbursement, upon receipt by the Company of suitable
documentation, for reasonable and necessary travel and other expenses which
Executive incurs at the specific request of the Company in connection with his
assistance and as approved by the Company in advance and in accordance with its
policies and procedures established from time to time. Except as set forth in
the immediately preceding sentence, Executive understands that he will receive
no additional compensation in connection with his preparation for, reasonable
assistance with or participation in any legally required process after the
Effective Date (including, without limitation, responding to any discovery
request, deposition notice or subpoena for testimony); provided, however, that
if Executive provides such cooperation in a manner which requires more than five
(5) hours of Executive’s service in any calendar month, the Company shall pay
Executive for his services in an amount equal to $250 per hour for any hours of
service in such month over five (5) hours.


Nothing in this Section 8 prohibits or restricts Executive at any time from: (i)
making any disclosure of information required by law; (ii) voluntarily providing
information to, or testifying or otherwise assisting in any investigation or
proceeding brought by, any federal regulatory or law enforcement agency or
legislative body, or any self-regulatory organization; or (iii) filing,
testifying, participating in or otherwise assisting in a proceeding relating to
an alleged violation of any federal or state law relating to fraud, or any rule
or regulation of the Securities and Exchange Commission.


9. Non-Disparagement.


(a)
Executive shall not, directly or indirectly, at any time, make any statements,
publicly or otherwise, orally or in writing, disparaging the character,
reputation or standing of the Company, any of its subsidiaries or affiliates,
their business, their actions or their officers, directors or employees, to any
person or entity (including, without limitation, to employees, independent
contractors, investors, shareholders, lenders and bankers of the Company or any
of its subsidiaries or affiliates). Executive acknowledges that no provision of
this Agreement is intended to prevent Executive from making a truthful report in
good faith to any governmental agency with oversight authority over the Company.
In addition, nothing in this Agreement prohibits Executive’s ability to file a
charge or complaint for possible violations of law or regulation to any federal,
state or local governmental agency or entity, including, but not limited to, the
Equal Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission or any other federal, state or local governmental agency or
commission (“Government Agencies”). Executive further understands that this
Agreement does not limit Executive’s ability to communicate with any Government
Agencies or otherwise participate in any investigation or proceeding that may be
conducted by any Government Agency, including providing documents or other
information, without notice to the Company. This Agreement does not limit
Executive’s right to receive an award from any Government Agency for information
provided to any Government Agencies.



(b)
The Company shall not, and shall direct its executive officers and its
directors  (the Company, together with such executive officers and directors,
collectively, the “Company Group”) not to, at any time make any statements,
public or otherwise, orally or in writing, disparaging the character, reputation
or standing of Executive, to any person or entity (including, without
limitation, to employees, independent contractors, investors, shareholders,
lenders and bankers of the Company or any of its subsidiaries or affiliates);
provided, however, that nothing contained herein will limit or restrict (y) any
disclosures required or compelled by applicable legal requirements, any national
securities exchange, or legal process, or (z) the Company Group’s ability to
communicate with any Government Agency, including providing documents or other
information. For purposes of clarity, the foregoing restrictions will not apply
to any communications made by employees of the Company (other than executive
officers or directors of the Company) unless at the direction of any executive
officers or directors of the Company.



10. Company Property and Confidential Information. All records, files, lists,
including computer generated lists, data, drawings, documents, equipment (other
than the physical items conveyed to Executive pursuant to Section 4(d) which,
for the avoidance of doubt, shall not include any lists, data, drawings,
documents or similar items relating to the Company’s business) and similar items
relating to the Company’s business that Executive generated or received from the
Company remains the Company’s sole and exclusive property. On or prior to the
Effective Date, Executive has returned to the Company all property of the
Company in his possession. Executive further represents that he has not copied
or caused to be copied, printed out, or caused to be printed out any documents
or other material originating with or belonging to the Company. Executive
additionally represents that he will not retain in his possession any such
documents or other materials. Executive shall not, directly or indirectly, at
any time, disclose to anyone, or use for the Executive’s own benefit or the
benefit of any other person, any confidential or proprietary information related
to the Company or any of its subsidiaries or affiliates (whether prepared by the
Company or any of its subsidiaries or affiliates, the representatives of the
Company or any of its subsidiaries or affiliates, or otherwise, and whether in
oral, written or electronic form or in the memory of any individual, and whether
or not legended or otherwise identified as confidential or proprietary
information).


11. Governing Law. This Agreement is to be governed by the laws of the State of
Tennessee, without regard to conflict of laws provisions.


12. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of Executive and the Company, and their officers, directors, executives,
agents, legal counsel, heirs, successors and assigns.


13. Warranties/Representations. Executive hereby warrants and represents that:


(a)
He has carefully read and fully understands the comprehensive terms and
conditions of this Agreement;



(b)
He is executing this Agreement knowingly and voluntarily, without any duress,
coercion or undue influence by the Company, its representatives, or any other
person;



(c)
He has been informed of his right to consult with legal counsel of his own
choice before executing this Agreement;



(d)
He has pending no claim, complaint, grievance or any document with any federal
or state agency or any court seeking money damages or relief against the
Company; and



(e)
The Release Consideration recited herein constitutes good and valuable
consideration for his execution of the Release attached as Exhibit A; and



(f)
Executive is not actually aware of any matters (except as fully disclosed to the
Board in writing) that would reasonably be expected to give rise to, evidence or
support any claim of illegal or improper conduct, regulatory violation, unlawful
discrimination, retaliation or other cause of action against Company, any of its
subsidiaries or affiliates or any former or current executives or employees or
representatives of the foregoing.



14. Entire Agreement; Severability of Terms. This Agreement (including the
Release) contains the entire understanding of the Parties as to the subject
matter hereof and supersedes all prior and contemporaneous oral and written
agreements and discussions with respect to the subject matter hereof, including,
without limitation, the Company’s Executive Change in Control Severance Plan,
effective July 28, 2016. In executing this Agreement, neither Party has relied
on any term, condition, promise, or representation other than those expressed in
this Agreement (including the Release). This Agreement may be amended or
modified only by an agreement in writing, signed by both Parties. If any
provision of this Agreement is determined to be invalid or otherwise
unenforceable, then that invalidity or unenforceability will not affect any
other provision of this Agreement, which will continue and remain in full force
and effect.


15. No Representations.


(a)
Executive represents and acknowledges that in executing this Agreement (and the
Release), Executive does not rely and has not relied upon any representation or
statement not set forth herein made by the Company or by any of the Company’s
agents, directors, officers, representatives or attorneys with regard to the
subject matter, basis or effect of this Agreement, the Release or otherwise.



(b)
The Company represents and acknowledges that in executing this Agreement (and
the Release), the Company does not rely and has not relied upon any
representation or statement not set forth herein by the Executive or by any of
the Executive’s agents, representatives or attorneys with regard to the subject
matter, basis or effect of this Agreement, the Release or otherwise.



16. Taxes. The Company may withhold from any amounts payable under this
Agreement all federal, state, city or other taxes as the Company is required to
withhold pursuant to any applicable law, regulation or ruling. It is intended
that any amounts payable under this Agreement will be exempt from or comply with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
treasury regulations relating thereto, and this Agreement shall be interpreted
and construed accordingly; provided, however, that the Company and its
subsidiaries and affiliates shall not be responsible for any taxes, penalties,
interest or other losses or expenses incurred by Executive due to any failure to
comply with Section 409A of the Code. Each payment under this Agreement as a
result of the separation of Executive’s service shall be considered a separate
payment for purposes of Section 409A of the Code. To the extent any
reimbursement provided under this Agreement is deferred compensation subject to
Section 409A of the Code (i) the amount of expenses eligible for reimbursement
during a calendar year may not affect the expenses eligible for reimbursement in
any other taxable year; (ii) the reimbursement of an eligible expense must be
made on or before the last day of the calendar year following the calendar year
in which the expense was incurred; and (iii) the right to reimbursement is not
subject to liquidation or exchange for another benefit. Notwithstanding anything
to the contrary herein, if (i) on the date of Executive’s “separation from
service” (as such term is defined under Treasury Regulation 1.409A-1(h for all
purposes of this Agreement, including the payment of any severance payments
which are deferred compensation for purposes of Section 409A of the Code)),
Executive is deemed to be a “specified employee” (as such term is defined under
Treasury Regulation 1.409A-1(i)(1)) of the Company, as determined in accordance
with the Company’s “specified employee” determination procedures, and (ii) any
payments to be provided to the Executive pursuant to this Agreement which
constitute “deferred compensation” for purposes of Section 409A are or may
become subject to the additional tax under Section 409A(a)(1)(B) of the Code or
any other taxes or penalties imposed under Section 409A if provided at the time
otherwise required under this Agreement, then such payments shall be delayed
until the date that is six (6) months after the date of Executive’s “separation
from service” or, if sooner, the date of Executive’s death. Any payments delayed
pursuant to this Section 16 shall be made in a lump sum on the first day of the
seventh month following Executive’s “separation from service” (as such term is
defined under Treasury Regulation 1.409A-1(h)) or, if sooner, the date of
Executive’s death.


17. Headings. The headings used herein are for the convenience of reference
only, do not constitute part of this Agreement and will not be deemed to limit
or otherwise affect any of the provisions of this Agreement.


18. Plain Meaning and Drafting. This Agreement shall be interpreted in
accordance with the plain meaning of its terms. Although the initial draft of
this Agreement has been drafted by counsel for the Company, the parties hereto
agree that this Agreement cannot be construed in favor of or against any of the
Parties to this Agreement. The Parties hereto agree that they have had the
opportunity to consult with counsel of their choosing with respect to the terms
of this Agreement.


19. Counterparts; Electronic Signatures. This Agreement may be executed by
facsimile and/or electronic signature in two or more counterparts, each of which
shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument. Facsimile and electronic signatures
shall, for all purposes, be treated as originals.


20. Injunctive Relief. Each of the Company and Executive acknowledges and agrees
that the other Party would be damaged irreparably in the event any of the
provisions of this Agreement is not performed in accordance with its specific
terms, and that any breach of this Agreement could not be adequately compensated
by monetary damages. Accordingly, the Company and Executive agree that, in
addition to any other right or remedy to which the other Party may be entitled,
at law or in equity, the non-violating Party will be entitled to enforce any
provision of this Agreement by a decree of specific performance and to
temporary, preliminary and permanent injunctive relief to prevent breaches or
threatened breaches of the provisions of this Agreement, without posting any
bond or other undertaking.


[remainder of page intentionally left blank]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has executed and delivered this
Agreement effective as of the Effective Date.




EXECUTIVE:


  

/s/ Benjamin G. Brock
BENJAMIN G. BROCK 




COMPANY:


 ASTEC INDUSTRIES, INC.




By: /s/William D. Gehl



Name: Willaim D. Gehl



Its: Chairman of the Board









--------------------------------------------------------------------------------



EXHIBIT A
General Release of All Claims
(To Be Executed On Or After The Effective Date)
In exchange for, and as a condition to receipt of the benefits set forth in
Section 4(a) and Section 4(c) of the Separation Agreement and General Release
between Benjamin G. Brock (“Executive”) and Astec Industries, Inc., a Tennessee
corporation (“Company”), dated as of January 21, 2019 (the “Separation
Agreement”), the Company and Executive have executed and delivered this General
Release of All Claims (the “Release”) as of the date set forth on the signature
page hereto.
1. Release by Executive.
(a)
Executive waives any and all claims and hereby releases and forever discharges
the Company and each and all of its current and former affiliated business
entities, parent or sister corporations, subsidiaries, predecessors, successors,
affiliates, assigns, partners, insurers, guarantors, shareholders, board
members, and each and all of their officers, directors, representatives,
employees, agents, attorneys and other representatives (the “Company Released
Parties”) from any and all claims and causes-of-action, charges, complaints,
liabilities, obligations, promises, agreements, damages, actions, suits, rights,
demands, losses, debts, costs and expenses of any nature whatsoever, whether
known or unknown, suspected or unsuspected, disclosed or undisclosed, contingent
or absolute, matured or unmatured, whether brought individually, as a member or
representative of a class, or derivatively on behalf of the Company or
shareholders of the Company, arising prior to the date on which this Release is
executed as reflected on the signature page hereof (the “Release Execution
Date”), which Executive ever had, now has or may hereafter have against the
Company Released Parties with respect to or connected with his employment with
the Company or the termination thereof or Executive’s service as an officer or
director of the Company or its affiliates or the termination of such service,
including, but not limited to, any and all matters related in any way to
Executive’s resignation or separation from the Company, Executive’s ownership of
Company stock, and any claims or causes-of-action under Title VII of the Civil
Rights Act of 1964, the Civil Rights Act of 1866, 42 U.S.C. § 1981, the
Americans With Disabilities Act of 1990, the Age Discrimination in Employment
Act, the Older Workers Benefit Protection Act, the Civil Rights Act of 1991, the
Family Medical Leave Act of 1993, the Employee Retirement Income Security Act of
1974, and any other federal, state or local anti-discrimination or
anti-retaliation laws, and any other statutory, contractual, or tort, or
equitable claims related in any manner to Executive’s employment, resignation
from employment with the Company or his status as a shareholder of the Company
with respect to occurrences arising on or prior to the Effective Date
(collectively the “Executive Claims”). This release (the “Executive Release”) is
intended to have the broadest possible application and includes, but is not
limited to, any tort, contract, common law, constitutional or other statutory
claims unless otherwise expressly provided herein. Subject to Section 1(b) of
this Executive Release below, Executive agrees to waive the right to receive
future monetary recovery directly from the Company, including Company payments
that result from any complaints or charges that Executive files with any
governmental agency or that are filed on Executive’s behalf (including but not
limited to reinstatement to employment).

(b)
The Executive Release does not prohibit the following rights or Executive
Claims: (i) Executive Claims with respect to occurrences arising after the
Release Execution Date; (ii) any rights or Executive Claims, whether specified
above or not, that cannot be waived under applicable legal requirements;
(iii) any rights Executive has to indemnification from the Company pursuant to
the Company’s charter, bylaws or applicable law, in each case, as currently in
effect, and as may be in effect from time to time; (iv) any rights Executive has
to coverage under any director and officer liability insurance policy of the
Company; (v) any rights or Executive Claims that Executive may have related to
the last will and testament or the estate of J. Don Brock, its trustee(s) and/or
its executor(s); or (vi) any Executive Claims that Executive may have as a
stockholder of the Company with respect to occurrences arising after the Release
Execution Date. If it is determined that any Executive Claim covered by this
Executive Release cannot be waived under applicable legal requirements,
Executive expressly agrees that this Executive Release will nevertheless remain
valid and fully enforceable as to the remaining released Executive Claims. In
addition to the foregoing and notwithstanding anything herein to the contrary,
Executive understands that nothing contained in the Separation Agreement or this
Executive Release limits Executive’s ability to file a charge or complaint for
possible violations of law or regulation to any federal, state or local
governmental agency or entity, including, but not limited to, the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission or any other federal, state or local governmental agency or
commission (“Government Agencies”). Executive further understands that neither
this Executive Release or the Separation Agreement limits Executive’s ability to
communicate with any Government Agencies or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company. This Executive Release does not limit Executive’s right to receive an
award from any Government Agency for information provided to any Government
Agencies.

(c)
By signing this Executive Release, Executive understands that he voluntarily and
knowingly waives any and all of his rights or claims under the federal Age
Discrimination in Employment Act of 1967 (ADEA), as amended, that may have
existed prior to the date he signs this Executive Release. However, Executive is
not waiving any future rights or claims under the ADEA or Title VII of the Civil
Rights Act for actions arising after the date he signs this Executive Release.
Executive further acknowledges that he is not waiving his right to challenge the
effectiveness of this Executive Release with respect to his claims under the
ADEA.

(d)
Executive understands that he is releasing Executive Claims that he may not know
about, and that is his knowing and voluntary intent. Executive expressly waives
all rights that he might have under any law that is intended to prevent unknown
Executive Claims from being released. Executive understands the significance of
doing so.

2. Release by the Company.
(a)
The Company, on behalf of itself and its subsidiaries, waives any and all claims
and hereby releases and forever discharges the Executive and each and all of his
agents, attorneys and other representatives (the “Executive Released Parties”)
from any and all claims and causes-of-action, charges, complaints, liabilities,
obligations, promises, agreements, damages, actions, suits, rights, demands,
losses, debts, costs and expenses of any nature whatsoever, whether known or
unknown, suspected or unsuspected, disclosed or undisclosed, contingent or
absolute, matured or unmatured, arising prior to the Release Execution Date,
which the Company ever had, now has or may hereafter have against the Executive
Released Parties in connection with Executive’s service as an employee, officer
or director of the Company or its subsidiaries or the termination of such
service, including, but not limited to, any and all matters related in any way
to Executive’s resignation or separation from the Company  (collectively the
“Company Claims”). The release under this Section 2(a) (the “Company Release”)
is intended to have the broadest possible application and includes, but is not
limited to, any tort, contract, common law, constitutional or other statutory
claims unless otherwise expressly provided herein.

(b)
The Company Release does not prohibit the following rights or Company Claims:
(i) Company Claims with respect to occurrences arising after the Release
Execution Date; (ii) any rights or Company Claims, whether specified above or
not, that cannot be waived under applicable legal requirements, and (iii) any
Company Claims that the Company may have related to any breach of fiduciary duty
of loyalty, or any act not in good faith which involves intentional misconduct,
by Executive. If it is determined that any Company Claim covered by this Company
Release cannot be waived under applicable legal requirements, the Company
expressly agrees that this Company Release will nevertheless remain valid and
fully enforceable as to the remaining released Company Claims.

(c)
The Company understands that it is releasing Company Claims that it may not know
about, and that is its knowing and voluntary intent. The Company expressly
waives all rights that it might have under any law that is intended to prevent
unknown Company Claims from being released. The Company understands the
significance of doing so.

3. Representation by the Company: As of the Release Execution Date, the Company
represents and warrants that it is not actually aware of any matters that would
reasonably be expected to give rise to a cause of action against Executive which
would be within the scope of clause (iii) of Section 2(b) above.
4. No Litigation. Executive represents and warrants that, with respect to claims
in the nature of those that he has released above in Section 1 of this Release,
he has not made, filed or lodged any complaints, charges or lawsuits or
otherwise directly or indirectly commenced any proceeding against the Company
and/or any Company Released Parties with any governmental agency, department or
official; any regulatory authority, court, or other tribunal; and/or any other
dispute resolution body.
5. No Transfer of Potential Claims.
(a)
Executive represents and warrants that he has not previously assigned or
transferred, or purported to assign or transfer, to any person or entity, any of
the Executive Claims released by this Release and Executive agrees to indemnify
and hold harmless the Company Released Parties from any clam, demand, debt,
obligation, liability, cost, expense, right of action or cause of action based
on, arising out of or in assignment.

(b)
The Company represents and warrants that it has not previously assigned or
transferred, or purported to assign or transfer, to any person or entity, any of
the Company Claims released by this Release and the Company agrees to indemnify
and hold harmless the Executive Released Parties from any clam, demand, debt,
obligation, liability, cost, expense, right of action or cause of action based
on, arising out of or in assignment.

6. Non-Admission of Liability. This Release is not intended, and will not be
construed, as an admission that either Executive or any of the Company, its
subsidiaries and affiliates, and their respective past and present directors and
officers, have violated any federal, state or local law (statutory or
decisional), ordinance or regulation, breached any contract or committed any
wrong whatsoever.
7. Sufficiency of Consideration.
(a)
Executive agrees and acknowledges that the Release Consideration, which
Executive agrees and acknowledges that he is not entitled to receive absent
execution of this Release, have provided good and sufficient consideration for
every promise, duty, release, obligation, agreement and right contained in this
Release.

(b)
The Company agrees and acknowledges that Executive’s execution and
non-revocation of this Release and compliance with its terms shall constitute
good and sufficient consideration for every promise, duty, release, obligation,
agreement and right contained in this Release.

8. Consultation with Attorney. By signing below, Executive represents and
warrants that he has been offered a period of at least twenty-one (21) calendar
days to consider this Release. Executive acknowledges that if he signs this
Release prior to the expiration of the twenty-one (21) day period, that he did
so voluntarily. By signing this Release, Executive further acknowledges and
agrees that:
(a)
he has carefully read and fully understands the comprehensive terms and
conditions of this Release and the releases set forth herein;

(b)
he is executing this Release knowingly and voluntarily, without any duress,
coercion or undue influence by the Company, its representatives, or any other
person and with full knowledge of its significance and consequences and of the
rights relinquished, surrendered, released and discharged hereunder;

(c)
the only consideration for signing this Release are the terms stated in Section
4 of the Separation Agreement and no other promise, agreement or representation
of any kind has been made to Executive by any person or entity whatsoever to
cause him to sign this Release;

(d)
he is fully satisfied with the terms and conditions of this Release including,
without limitation, the consideration to paid to him by the Company in
accordance with the terms of the Separation Agreement; and

(e)
he has been informed of his right to consult with legal counsel of his own
choice before executing this Release.

9. Revocation Period. Executive may revoke this Release for a period of seven
(7) calendar days following the Release Execution Date (“Revocation Period”).
Any revocation within this period must be submitted, in writing, to Stephen C.
Anderson, Vice President of Administration, Corporate Secretary and Director of
Investor Relations, and state, “I hereby revoke my agreement to enter into the
Release.” The revocation must be delivered to Stephen C. Anderson within seven
(7) calendar days of the Release Execution Date. If Executive revokes this
Release, then this Release shall terminate and be of no further force and
effect. If Executive does not revoke this Release prior to the eighth (8) day
after the Release Execution Date, Executive agrees that this Release shall
become enforceable on the eighth (8) day after the Release Execution Date (the
“Release Effective Date”).
10. Entire Agreement; Severability of Terms. This Release (including the
Separation Agreement) contains the entire understanding of the parties as to the
subject matter hereof and supersedes all prior and contemporaneous oral and
written agreements and discussions with respect to the subject matter hereof. In
executing this Release, neither party has relied on any term, condition,
promise, or representation other than those expressed in this Release and the
Separation Agreement. This Release may be amended or modified only by an
agreement in writing, signed by both parties. If any provision of this Release
is determined to be invalid or otherwise unenforceable, then that invalidity or
unenforceability will not affect any other provision of this Release, which will
continue and remain in full force and effect.
11. Plain Meaning and Drafting. This Release shall be interpreted in accordance
with the plain meaning of its terms. Although the initial draft of this Release
has been drafted by counsel for the Company, the parties hereto agree that this
Release cannot be construed in favor of or against any of the parties to this
Release. The parties hereto agree that they have had the opportunity to consult
with counsel of their choosing with respect to the terms of this Release.
12. No Representations. Executive represents and acknowledges that in executing
this Release, Executive does not rely and has not relied upon any representation
or statement not set forth herein made by the Company or by any of the Company’s
agents, directors, officers, representatives or attorneys with regard to the
subject matter, basis or effect of this Release, the Separation Agreement or
otherwise.
13. Governing Law; Exclusive Jurisdiction. This Release is to be governed by the
laws of the State of Tennessee, without regard to conflict of laws provisions.
14. Headings. The headings used herein are for the convenience of reference
only, do not constitute part of this Release and will not be deemed to limit or
otherwise affect any of the provisions of this Release.
15. Binding Effect. This Release shall be binding upon and inure to the benefit
of Executive and the Company, and their officers, directors, executives, agents,
legal counsel, heirs, successors and assigns.
16. Counterparts; Electronic Signatures. This Release may be executed by
facsimile and/or electronic signature in two or more counterparts, each of which
shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument. Facsimile and electronic signatures
shall, for all purposes, be treated as originals.


[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive and the Company have executed and delivered this
Release as of the date set forth below.
BY SIGNING THIS RELEASE, EXECUTIVE STATES THAT: HE HAS READ IT; HE UNDERSTANDS
IT AND KNOWS THAT HE IS GIVING UP IMPORTANT RIGHTS; HE AGREES TO ALL THE TERMS
CONTAINED WITHIN THE RELEASE; HE IS AWARE OF HIS RIGHTS TO CONSULT WITH AN
ATTORNEY BEFORE SIGNING IT; HE HAS CONSULTED WITH HIS ATTORNEY BEFORE SIGNING
IT; AND HE HAS SIGNED IT KNOWINGLY AND VOLUNTARILY.


 

/s/ Benjamin G. Brock
Benjamin G. Brock
Date: January 21, 2019
Astec Industries, Inc.
By: /s/ William D. Gehl
Name:William D. Gehl D

Its: Chairman of the Board 



Date:  January 21, 2019



